                        Case 17-33550 Document 1-1 Filed in TXSB on 06/06/17 Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Ignite Restaurant Group, Inc.                                                                Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Ignite Restaurant Group, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 J.H. Whitney VI, L.P.
 130 Main Street
 New Canaan, CT 06840




    None [Check if applicable]




 June 6, 2017                                                        /s/ Edward Ripley
 Date                                                                Edward Ripley 16935950 Texas
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Ignite Restaurant Group, Inc.
                                                                     King & Spalding LLP
                                                                     1100 Louisiana Street
                                                                     Suite 4000
                                                                     Houston, TX 77002
                                                                     713-751-3200 Fax:713-751-3290
                                                                     eripley@kslaw.com




Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
